DETAILED ACTION
The communication dated 9/17/2021 has been entered and fully considered.
Claims 16-36 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Steinberg on 11/3/2021.
The application has been amended as follows: 

Claim 16. (Currently Amended) A process for extruding and pelletising a propylene copolymer (A) having a content of comonomer from 5 to 40% by mole, a melt flow rate MFR2 measured at 230 °C under a load of 2.16 kg of from 0.5 to 15 g/10 min and a content of xylene cold soluble fraction of from 20 to 60% by weight, said process comprising extruding the propylene copolymer through a die plate into an underwater pelletiser and cutting strands of the propylene copolymer into pellets in the underwater pelletiser, 
wherein the ratio of the mass flow rate of the propylene copolymer to the mass flow rate of the cooling water is from 0.020 to 0.060; and the propylene copolymer comprises a polymeric nucleating agent in an amount of from 50 to 100 
wherein propylene copolymer (A) and the polymeric nucleating agent yield a composition, produced by 
22R3 with a polymerisation catalyst, under polymerisation conditions, thereby polvmerising the vinyl compound on the polymerisation catalyst and producing a modified polymerisation catalyst; 
(ii) contacting the modified polymerisation catalyst with propylene and a comonomer under polymerisation conditions, thereby producing a nucleated copolymer (A) of propylene, and 
wherein the residence time of the pellets in the pelletiser and piping between the pelletiser and a dryer is within the range of from 5 to 15 seconds.

Claim 20. (Cancelled)

Claim 34. (Currently Amended) A process for extruding and pelletising a propylene copolymer (A) having a content of comonomer from 5 to 40% by mole, a melt flow rate MFR2 measured at 230 0C under a load of 2.16 kg of from 0.5 to 15 g/10 min and a content of xylene cold soluble fraction of from 20 to 60% by weight, said process comprising extruding the propylene copolymer through a die plate into an underwater pelletiser and cutting strands of the propylene copolymer into pellets in the underwater pelletiser, 
wherein the ratio of the mass flow rate of the propylene copolymer to the mass flow rate of the cooling water is from 0.020 to 0.060; and the propylene copolymer comprises a polymeric nucleating agent in an amount of from 50 to 100 
wherein propylene copolymer (A) and the polymeric nucleating agent yield a composition, and 

wherein the polymeric nucleating agent is a polymer of a vinyl compound having the formula CH2=CH-CHR2R3 , wherein R2 and R3 together form a 5- or 6-membered saturated, unsaturated or aromatic ring or independently represent an alkyl group comprising 1 to 4 carbon atoms.  

Claim 36. (Cancelled)

Allowable Subject Matter
Claims 16-19 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Gahleitner et al. (WO 2013/092624 A1, provided in IDS of 6/8/2017), hereinafter GAHLEITNER. GAHLEITNER teaches extruding the polymer in the form of pellets [pg. 28, lines 20-27]. GAHLEITNER also teaches a comonomer content in the range of more than 7.5 to 12 wt% [pg. 2, item (c)]. GAHLEITNER teaches the comonomer can be ethylene [pg. 2, lines 25-30]. GAHLEITNER teaches a melt flow rate in the range of more than 0.5 to 2.5g/ 10min [pg. 2, item (a)]  and a xylene cold soluble content in the range of 16.0 to 28.0 wt% [Abstract, which overlaps with the clamed range] and 30 to 40 % by weight [pg. 2, item (b)]). GAHLEITNER teaches the copolymer containing a nucleating agent [pg. 12, lines 1-5]. GAHLEITNER teaches a polymeric nucleating agent (pg. 28, line 12).
GAHLEITNER fails to disclose, teach or suggest wherein the polymeric nucleating agent is in an amount of from 50 to 100 ppm, based on the weight of the propylene copolymer (A). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748